In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-1176
YI DI WANG,
                                                         Petitioner,

                                v.

ERIC H. HOLDER, JR., Attorney General
of the United States,
                                                        Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                            A 076-505-705
                    ____________________

        ARGUED JULY 8, 2014 — DECIDED JULY 16, 2014
                    ____________________

   Before WOOD, Chief Judge, and BAUER and HAMILTON,
Circuit Judges.
    WOOD, Chief Judge. In order to be eligible for cancellation
of removal, a nonpermanent resident alien must have ac-
crued 10 years of continuous physical presence in the United
States. That presence, however, is deemed to end “when the
alien is served a Notice to Appear under section 1229(a)” of
the Immigration and Nationality Act (INA). See 8 U.S.C.
2                                                   No. 14-1176

§ 1229b(b)(1)(A), (d)(1). In this petition for review, we must
decide whether a notice that does not specify a particular
time and date for the alien’s initial hearing nonetheless suf-
fices for purposes of this “stop-time” rule. The Board of Im-
migration Appeals has already answered that question in the
affirmative, in its precedential decision in Matter of Camarillo,
25 I & N Dec. 644 (BIA 2011). We conclude that its interpreta-
tion is entitled to deference under Chevron, U.S.A., Inc. v.
Natural Res. Def. Council, Inc., 467 U.S. 837 (1984), and so we
deny the petition for review filed by Yi Di Wang.
                                 I
    Wang, a native and citizen of China (Fujian Province),
was smuggled into the United States Virgin Islands on Sep-
tember 27, 1999; he was 21 years old at the time. Within two
days of his arrival, immigration authorities discovered him
and took him into custody. He was personally served on that
date with a Notice to Appear that ordered him to appear in
the immigration court in New Orleans at a “[t]ime and date
to be set later.” (There is no immigration court in the U.S.
Virgin Islands. See EOIR Immigration Court Listing,
http://www.justice.gov/eoir/sibpages/ICadr.htm (last visited
July 16, 2014).) The authorities then transported Wang to a
detention facility in New Orleans. Wang was released on
$15,000 bond, at which time he provided an address in
North Carolina as his residence.
    In the course of the 1999 proceedings, the immigration
court twice attempted to inform Wang of the date and time
of his hearing. While he was in custody in New Orleans, the
immigration court sent him via FedEx a “notice of hearing”
setting a date and time for a video hearing. After his release
on bond, the court sent a second notice of hearing—this time
No. 14-1176                                                   3

to the North Carolina address he had furnished—setting a
different date and time. Although Wang received the first
notice of hearing, it appears that neither notice was properly
served. Wang did not show up for his hearing, and in No-
vember 1999, the immigration judge administratively closed
the case at the government’s request.
    Over the next 10 years, Wang remained in the United
States and avoided the attention of the immigration authori-
ties. In 2009 he married a Chinese citizen and eventually had
two children with her. In October of that year he voluntarily
returned to immigration court and moved to recalendar his
proceedings. At a hearing in March 2010, Wang admitted the
charges in the Notice to Appear and conceded removability,
but stated that he was pursuing a U Visa and planned to
seek asylum and relief under the Convention Against Tor-
ture. (A U Visa is available to noncitizen victims of certain
crimes who “have been or are likely to be helpful to authori-
ties in investigating or prosecuting that crime.” L.D.G. v.
Holder, 744 F.3d 1022, 1024 (7th Cir. 2014); see 8 U.S.C.
§§ 1101(a)(15)(U), 1184(p).) Wang believed that he was eligi-
ble for the visa as a victim of human trafficking. See 8 U.S.C.
§ 1101(a)(15)(U)(iii). Before it could be resolved, his case was
transferred to the immigration court in Chicago; that court
held a hearing in March 2011. Immigration Judge Carlos
Cuevas ordered the case continued for 20 months until No-
vember 2012 to allow Wang to continue pursuing a U Visa
and to decide what other relief he would be requesting. The
IJ explained that if the U Visa were denied in the meantime,
Wang should “come in with some other form of relief” and
that the lengthy continuance would give Wang time to get
“everything in order.”
4                                                 No. 14-1176

    At the next hearing in November 2012, the IJ wrapped up
Wang’s case. Wang’s attorney explained that Wang’s at-
tempt to obtain a U Visa had failed, and so he was submit-
ting an application for cancellation of removal. The IJ denied
that application on the ground that Wang lacked the re-
quired 10 years of continuous presence in the United States.
Although he had been physically present, his qualifying
time ended, the IJ ruled, when he was served with a Notice
to Appear just two days after his arrival. See 8 U.S.C.
§ 1229b(b)(1)(A), (d)(1). Wang asked for a continuance to file
an application for asylum, but the IJ rejected the request as a
“delay tactic,” especially in light of the lengthy continuance
that he already had granted. Wang then testified to his ver-
sion of events. He described how he was smuggled into the
country and, after being released on bond, was locked up
and beaten by his smugglers for two and a half months. He
asserted that the smugglers threatened to harm his family in
China if he went to the police. Wang’s counsel then renewed
his motion for a continuance to file an asylum application.
The IJ denied the motion and ordered Wang removed.
    Wang appealed to the Board of Immigration Appeals.
His brief before the Board focused heavily on our decision in
Dababneh v. Gonzales, 471 F.3d 806 (7th Cir. 2006), a similar
case involving the so-called “stop-time” rule, 8 U.S.C.
§ 1229b(d)(1), and a Notice to Appear that did not include
the time and date of a hearing. But the petitioner in
Dababneh, unlike Wang, was properly served within 10 years
of his arrival in the United States with a second document—
a “notice of hearing” specifying the date and time of his
hearing. See 471 F.3d at 807, 810. We denied the petition for
review, ruling that the statutory requirements of
§ 1229b(d)(1) can be met by reading the Notice to Appear
No. 14-1176                                                    5

together with a later-served notice of hearing. Id. at 810.
Wang urged the Board to find that a Notice to Appear that
does not include the date and time of a hearing cannot by
itself trigger § 1229b(d)(1). In a footnote, Wang’s brief
acknowledged and disagreed with the Board’s decision in
Matter of Camarillo, 25 I & N Dec. 644, supra, in which the
Board held that an alien’s continuous presence in the United
States ends upon the service of a Notice to Appear on the
alien, even if that notice is missing the date and time of the
initial hearing. Wang argued that Camarillo “misconstrued”
both Dababneh and the statute itself, and that the IJ abused
his discretion by denying a continuance.
   The Board, relying on Camarillo, dismissed the appeal
with this explanation:
       [W]e disagree with [Wang’s] argument that we
   mischaracterized Dababneh v. Gonzales, 471 F.3d 806
   (7th Cir. 2006), in our precedent decision in Matter of
   Camarillo, 25 I. & N. Dec. 644 (BIA 2011), and we are
   not inclined to revisit Camarillo. In Dababneh, the court
   found that the failure to include the time and date of
   the hearing in the NTA did not render it ineffective
   for purposes of cutting off the accrual of continuous
   physical presence where the hearing notice was sub-
   sequently provided. Further, the Dababneh court spe-
   cifically stated that “[t]he language of INA § 240A(d)
   is clear: if an alien has received an NTA, the period of
   continuous presence is deemed to end.” Dababneh v.
   Gonzales, supra, at 810.
   The Board also rejected Wang’s argument about the de-
nial of a continuance because he had not shown “good
6                                                     No. 14-1176

cause” for a continuance, see 8 C.F.R. § 1003.29, nor demon-
strated prejudice.
                                  II
    Wang’s principal argument is that the Board wrongly
concluded that he is ineligible for cancellation of removal,
because it relied on a defective Notice to Appear to cut off
his continuous presence in the United States. (Because the
Board agreed with the IJ’s decision and added its own ob-
servations, we review both the IJ’s and the Board’s decisions.
Pouhova v. Holder, 726 F.3d 1007, 1011 (7th Cir. 2013).) Two
statutes govern here: 8 U.S.C. § 1229b(d)(1), which provides
that an alien’s “continuous physical presence in the United
States shall be deemed to end … when the alien is served a
notice to appear under section 1229(a) of this title”; and 8
U.S.C. § 1229(a)(1), which lists the information that must be
included in a Notice to Appear. One required item is the
“time and place at which the proceedings will be held.” Id.
§ 1229(a)(1)(G)(i). Wang argues that he did not receive an
effective Notice to Appear because his notice did not comply
with § 1229(a)(1)(G)(i) and include the date and time of his
hearing. Later notices that cured that defect came too late, in
his view, as they were not properly served within 10 years of
his arrival in the United States.
    Because we are considering a challenge to the Board’s au-
thoritative interpretation of the immigration laws,
“[p]rinciples of Chevron deference apply.” Scialabba v. Cuellar
de Osorio, 134 S. Ct. 2191, 2203 (2014) (plurality op.); see Ali v.
Mukasey, 521 F.3d 737, 739 (7th Cir. 2008). Under Chevron’s
two-part test we first decide, using the “traditional tools of
statutory construction,” whether Congress “has directly
spoken to the precise question at issue.” Chevron, U.S.A., Inc.
No. 14-1176                                                  7

v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842–43 & n.9
(1984). If it has not, then we proceed to Chevron’s second step
and ask whether the Board’s construction “is based on a
permissible construction of the statute.” Id. at 843.
     The Fourth Circuit has already concluded that
§ 1229b(d)(1) does not directly address, for purposes of step
one, the precise question before us: whether an alien’s con-
tinuous presence in the United States can be halted by a No-
tice to Appear that lacks the date and time of a hearing. See
Urbina v. Holder, 745 F.3d 736, 739–40 (4th Cir. 2014). This
makes sense to us. The statute conditions operation of the
stop-time rule on service of a “notice to appear under section
1229(a).” 8 U.S.C. § 1229b(d)(1). It says nothing about
whether a Notice to Appear, in order to function for the
stop-time rule, must include the date and time of a hearing.
It is logical to conclude that Congress left it to the Board to
fill this gap. See Chevron, 467 U.S. at 843–44. Perhaps, as
Wang contends, the best way to fill the gap is to require per-
fect compliance with every detail of § 1229(a) to trigger the
stop-time rule. Perhaps, as the Board concluded in Camarillo,
25 I & N Dec. at 647, it would be preferable to interpret the
passage as merely setting forth the type of document that
triggers the stop-time rule. This would not be the only area
in which a defective document nonetheless serves a useful
purpose. In Becker v. Montgomery, 532 U.S. 757 (2001), the
Supreme Court held that a notice of appeal must be signed,
but that the failure to sign in a timely way was a curable de-
fect that did not require the dismissal of the appeal. Just so
here. Analogies aside, the central point for present purposes
is that Congress did not resolve the issue in the statute, and
so Wang cannot prevail under Chevron’s first step.
8                                                   No. 14-1176

    Nothing in Dababneh is to the contrary. There we wrote
that the statute “is clear: if an alien has received [a Notice to
Appear], the period of continuous presence is deemed to
end.” Dababneh, 471 F.3d at 810. To the extent that we indi-
cated that the statute is unambiguous, our statement sup-
ports the Board’s position here, when it held that Wang re-
ceived a Notice to Appear and so his “continuous presence
[was] deemed to end.” Id. There are aspects of Wang’s case,
however, that simply did not arise in Dababneh. In particular,
Dababneh did not address whether a Notice to Appear lack-
ing a date and time is sufficient on its own to trigger the stop-
time rule. See id.; Guamanrrigra v. Holder, 670 F.3d 404, 409–
10 (2d Cir. 2012) (same).
    We therefore proceed to Chevron’s second step and ask
whether the Board’s interpretation “is based on a permissi-
ble construction of the statute.” 467 U.S. at 843. Although the
Board acknowledged the possibility of a number of plausible
interpretations of the key language, it concluded that the
“best reading” is to treat the phrase “notice to appear under
section 1229(a)” as referring to the type of document that
triggers the stop-time rule, not as requiring perfect compli-
ance with § 1229(a)(1). Camarillo, 25 I. & N. Dec. at 647. A
central purpose of the Notice to Appear, the Board ex-
plained, is to inform an alien that the government seeks to
remove him from the country. Even a notice that does not
specify the date or time of a hearing conveys that intent. Id.
at 650. The Board also placed some weight on the fact that
the entity issuing the Notice to Appear—the Department of
Homeland Security—is not responsible for scheduling im-
migration hearings. The immigration court has that duty,
and the Board saw “no reason to conclude that Congress
would have expected that scheduling delays in the Immigra-
No. 14-1176                                                   9

tion Court … would affect when an alien’s … physical pres-
ence ends.” Id. Finally, the Board reasonably saw its inter-
pretation as consistent with the stop-time rule’s basic pur-
pose: to prevent aliens from delaying their immigration pro-
ceedings to become eligible for relief from removal. Id. at
649–50; see S. Rep. No. 104–249, at 15 (1996); H. R. Rep. No.
104–469(I), at 122 (1996); Guamanrrigra, 670 F.3d at 410. We
have no trouble concluding, as our colleagues in the Fourth
Circuit did, Urbina, 745 F.3d at 740, that the Board’s interpre-
tation is “based on a permissible construction of the statute”
to which we should defer. See Chevron, 467 U.S. at 843.
    Lastly, Wang argues that the IJ abused his discretion
when he denied another continuance. He asserts that more
time, beyond the 20 months the IJ already had given him,
would have allowed him to file for asylum. We see no merit
in this argument. An IJ has discretion to grant a continuance
for “good cause shown,” see 8 C.F.R. § 1003.29, and if the
judge articulates a legitimate reason for denying a continu-
ance, we will uphold his decision. See Calma v. Holder, 663
F.3d 868, 878 (7th Cir. 2011). The IJ denied Wang’s request
for a continuance, believing it to be a “delay tactic.” That
was not an abuse of discretion. Wang has not explained why
he was unable to prepare an asylum application at any of
several earlier times: during the 10 years he was off the au-
thorities’ radar, during the year between his March 2010
hearing in New Orleans and his March 2011 hearing in Chi-
cago, or during the 20-month continuance allowed by the IJ
before the final hearing in November 2012. In any event, any
error in the denial of a continuance would be harmless, see
Calma, 663 F.3d at 878, because Wang has never explained
how he could demonstrate a reasonable fear of persecution
10                                          No. 14-1176

in China: he claims to have been harmed by smugglers in
this country. See 8 U.S.C. § 1101(a)(42)(A).
     The petition for review is DENIED.